Award affirmed, with costs to the State Industrial Board. Davis, Whitmyer, Hill and Hasbrouck, JJ., concur; Hinman, Acting P. J., dissents and votes for reversal of the award and dismissal of the claim on the ground that claimant was not an employee, but simply practiced his independent professional calling as an embalmer, and incidentally provided caskets and chairs; and whatever else he may have done was incidental to his professional work or his independent contract to deliver caskets or chairs; and on the authority of Matter of Renouf v. N. Y. C. R. R. Co. (254 N. Y. 349).